Citation Nr: 1231644	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for actinic and seborrheic keratoses.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for polyps of the colon, including as due to herbicide exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to herbicide exposure.

7.  Entitlement to service connection for Barrett's esophagus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the National Guard from February 1969 to June 2008, with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran served on active duty from February 1969 to September 1970, from November 2004 to September 2005, and again from August 2006 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006, October 2008, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

The appeal stemming from the August 2006 denial of service connection for posttraumatic stress disorder (PTSD) has been y recharacterized to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The evidence of record indicates the Veteran's psychiatric disability, variously diagnosed, is related to military service.

2.  The evidence of record indicates the Veteran was first treated for and diagnosed with a hiatal hernia in January 2005, during a period of active duty.

3.  The evidence of record indicates the Veteran was first treated for and diagnosed with actinic and seborrheic keratoses in February 2008, during a period of active duty.


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for hiatal hernia have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for actinic and seborrheic keratoses have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed

Service Connection

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has National Guard service spanning 25 years.  Within those 25 years, the Veteran served three periods of active duty, and various periods of ACDUTRA and INACDUTRA.  The claims here are premised on events, medical treatment, and diagnoses that occurred during one of his three periods of active duty.  To the extent the Veteran's claims encompass any other period of his military service, only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a veteran may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Here, the claimant is considered a "veteran" for his active duty from February 1969 to September 1970; November 2004 to September 2005; and from August 2006 to June 2008.  He is also considered a "veteran" as to any disease or injury incurred or aggravated during a period of ACDUTRA and as to any injury incurred or aggravated during a period of INACDUTRA.

Psychiatric Claim

The Veteran claims he has PTSD as a result of his first period of military service, to include service in Korea's demilitarized zone (DMZ) where he constantly feared for his life and safety.  

Service treatment records for this first period of service are silent as to any complaints, treatment or diagnoses of any psychiatric symptoms.  His military records, however, do confirm the Veteran served with the 6th Battalion, 37th Artillery in Korea which, according to Department of Defense (DOD) documents, is a unit recognized as serving along the Korean DMZ.  See M21-1MR Manual, part IV, subpart ii, chapter 2, § C.10.p (2011).  DOD records also note Korean "conflicts" along the Korean DMZ from October 1966 to October 1969, which includes part of the Veteran's period of service. 

During subsequent periods of service, the Veteran was treated for and complained of PTSD symptoms as well as other psychiatric conditions, to include depression and anxiety disorder.  For example, an August 2006 service treatment record reflects a diagnosis of PTSD indicating the Veteran actively avoids reminders of the war.  In contrast, a July 2006 PTSD screening was negative.  Private and VA outpatient treatment records from the 1990s through 2011 indicate varying diagnoses, to include PTSD, generalized anxiety disorder (GAD), and depressive disorder.  Some of these records overlap with the Veteran's active duty periods.

In January 1997, the Veteran sought treatment for "nerves and anxiety" as well as difficulty sleeping for seven years.  At that time, the Veteran was diagnosed with GAD, (and "R/O depression").  The examiner noted the Veteran's "non-combat" service in Korea and a familial history of anxiety.  

2006 VA outpatient treatment records diagnose the Veteran with PTSD related to his first period of active duty, specifically his service in Korea.  A February 2006 record, for example, notes the Veteran was never in active combat in Korea, but was in combat situations where he had to remain alert and awake for five days at a time and walk guard duty with live ammunition.  The Veteran indicated to the treating physician that he felt his life was in danger.  He was diagnosed with major depressive disorder (MDD), GAD, and given a provisional diagnosis of PTSD at that time by a VA psychiatrist.  The PTSD diagnosis was confirmed in March 2006 and August 2006 (by a VA psychiatrist) and associated with his service in Korea.  As of 2011, VA outpatient treatment records still note variously diagnosed psychiatric disorders, to include PTSD, MDD, GAD, and neurotic depression.

The Veteran testified before the Board that he has suffered with psychiatric symptoms since returning from Korea.  Medical records do not actually show documented complaints of symptoms until the 1990s, two decades later.  The symptoms persisted, however, and overlapped into other periods of active duty.  

The Veteran is competent to describe in-service events and duties performed.   With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Id. § 3.304(f)(3).  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   The provisions apply to this case and the Veteran's described stressors may be conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

38 C.F.R. § 3.304(f)(3) (2011).

The Veteran concedes he was never involved in active combat while in Korea, but was constantly in fear for his life.  He identified times he heard shooting coming from the North Korean side of the border and being told of a high-jacked plane in Japan with hostages on board heading towards his location.  

Again, the DOD has confirmed that the Veteran's unit was stationed at the Korean DMZ.  According to DOD records, there were "conflicts" in the Korean DMZ from October 1966 to October 1969, to include the Veteran's service time frame, which claimed the life of American soldiers.  Thus, his claimed stressors not only deal with "fear of hostile military or terrorist activity" involving "artillery fire," but they are also "consistent with the places, types and circumstances" of his service.  Id.  

To be awarded service connection for PTSD the Veteran must be diagnosed with PTSD by a VA psychologist or psychiatrist based on his described in-service stressors.  To be awarded service connection for any other psychiatric disability, however, there must be a nexus between the Veteran's current disability and his military service.  See 38 C.F.R. § 3.303. 

Earlier treatment records from the 1990s show diagnoses for depression and anxiety, but not PTSD.  Indeed a January 1998 treatment record notes the Veteran's anxiety along with pertinent familial history of anxiety and other psychiatric disorders.  

In 2006, however, VA outpatient treatment records indicate a diagnosis of PTSD by VA psychiatrists (see, e.g., February 2006 and August 2006 VA outpatient treatment records) associated with his fear of imminent harm in Korea and standing guard duty for multiple days with insufficient sleep.

It is clear the Veteran has other psychiatric disorders, which have been diagnosed variably throughout time, to include GAD, MDD, and neurotic depression.  No medical professional has specifically opined that these diagnoses are attributable to his military service, but some noted the Veteran's complaints of nervousness and sleep impairment for many years.    

In short, although the Veteran was never in active combat in Korea, he indicated being in fear for his life while there. There is sufficient evidence that combat situations were consistent with the circumstances of his service.  Thereafter, the medical evidence shows he suffered from psychiatric symptoms, to include nervousness and sleep impairment for many years.  Diagnoses have varied throughout time, but his PTSD in specific has been attributed to his service in Korea by VA psychiatrists.   Service connection is warranted.

Hiatal Hernia; Skin

The Veteran claims his hiatal hernia and skin disorders were diagnosed during active duty.  Specifically, he claims he was diagnosed with a hiatal hernia in January 2005, during his second period of active duty, and diagnosed with actinic and seborrheic keratoses in February 2008, during his third period of active duty.

In the alternative, the Veteran also claims his hiatal hernia and skin disorders stem from Agent Orange exposure in Korea, during his first period of active duty.

Effective February 24, 2011, regulations were amended extending a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, if a veteran was stationed along the Korean DMZ from April 1, 1968 to August 31, 1971, Agent Orange exposure is presumed.  See M21-1MR, part IV, subpart ii, chapter 2, § C.10.p.  The DOD has published a list of units recognized as having served along the Korean DMZ during this time period.  Id.  The Veteran's unit is on this list and, therefore, Agent Orange exposure is presumed.  Id.

Even so, hiatal hernia and actinic and seborrheic keratoses are not among the list of diseases associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Chloracne, a different skin disease, is the only skin related disorder on the list, but the Veteran's voluminous medical records do not indicate a diagnosis of chloracne at any time.  Accordingly, the Veteran is not entitled to presumptive service connection for these claimed conditions.

With regard to direct service connection, the medical evidence clearly supports entitlement to service connection for a hiatal hernia and actinic and seborrheic keratoses.

Service treatment records are silent as to any complaints, treatment or diagnoses of a hiatal hernia or any skin disorder.  Private treatment records, however, do show treatment and diagnoses of these conditions during the Veteran's periods of active duty.  Specifically, imaging done in January 2005 (during the Veteran's second period of active duty) indicates presence of a small hiatal hernia.  The Veteran was also treated in February 2008 and April 2008 (during the Veteran's third period of active duty) for skin lesions ultimately diagnosed as actinic and seborrheic keratoses.  

The mere fact that the treatment and diagnoses were rendered privately does not negate the fact that these disabilities were incurred during the Veteran's active military service.  Service connection is warranted.


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed is granted.

Service connection for hiatal hernia is granted.

Service connection for actinic and seborrheic keratoses is granted.





REMAND

With regard to the Veteran's claims seeking entitlement to service connection for hypertension, colon polyps, GERD, and Barrett's esophagus, further development is required.

The RO last adjudicated these claims in November 2009 Statements of the Case (SOCs).  Since that time, the record contains voluminous additional medical evidence pertinent to the issues on appeal.  

If an SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011); see also 38 C.F.R. § 20.1304.  

The Veteran provided additional evidence at his August 2011 hearing before the Board accompanied with a waiver of local jurisdictional review, but this waiver did not encompass all evidence associated with the claims folder since November 2009.  The new, medical evidence, moreover, is not duplicative and is relevant to the claims on appeal.  

With regard to the remaining issues on appeal, the Veteran concedes he was diagnosed with hypertension, GERD and Barrett's esophagus prior to his second and third periods of active duty, and after his first period of active duty.  He believes, however, that these conditions were aggravated during his second and third period of active duty.  With regard to his colon polyps, removal was done in1999, outside his active duty time frame, but he had additional colon polyp removal done in January 2005, during active duty.  

In the alternative, the Veteran also claims these disabilities stem from Agent Orange exposure in Korea, during his first period of active duty.

As explained above, effective February 24, 2011, regulations were amended extending a presumption of herbicide exposure to certain veterans who served in Korea.  The provisions apply in this case and Agent Orange exposure is presumed.  See M21-1MR, part IV, subpart ii, chapter 2, § C.10.p.  Even so, none of these conditions are among the list of diseases associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Where a presumption is found inapplicable, however, a claimant is not precluded from establishing service connection for disability due to proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA outpatient treatment records and private treatment records confirm the Veteran's treatment and diagnoses for hypertension as early as 1999, GERD as early as 1998, and Barrett's esophagus as early as 2001, all prior to his second and third periods of active duty, and all after his first period of active duty.  Medical records also note the Veteran's colon polyp removal in 1999 and a subsequent removal procedure done in January 2005.

Despite the medical evidence, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The presumption of soundness applies to all who served on active duty for all periods of active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service treatment records do not include enlistment examinations for the Veteran's November 2004 to September 2005 active duty period or for his August 2006 to June 2008 active duty period.  Rather, the Veteran self-reported in August 2006 being on medication for acid reflux, but no actual medical examination report is of record.  Despite the VA outpatient treatment records and private treatment records, which document pre-service diagnoses, the presumption of soundness attaches.

The Veteran has never been afforded appropriate VA examinations to ascertain whether the claimed disabilities "clearly and unmistakably" preexisted service and, if so, "clearly and unmistakably" were not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  VA examinations are indicated and the examiners are to be informed that clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood; i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

With regard to the Veteran's "colon polyps" claim, the pertinent inquiry is whether the Veteran has a chronic disability related to the in-service colon polyp removal.  A VA examination is indicated.

The VA should also take this opportunity to obtain recent VA outpatient treatment records from August 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since August 2011.  Thereafter, efforts must be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2. After the above is complete and records are obtained to the extent available, schedule the Veteran for appropriate VA examination(s) for his claimed hypertension, GERD, Barrett's esophagus, and colon polyp removals to determine the current nature and likely etiology of the Veteran's claimed disabilities.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner's attention is specifically directed to private treatment records and VA outpatient treatment records noting treatment and diagnosis for hypertension as early as 1999, GERD as early as 1998, Barrett's esophagus as early as 2001, and colon polyp removal as early as 1999.   

The examiner(s) is(are) to conduct thorough examinations and provide diagnoses for any pathology found.  

Based on examination findings and a review of the record, the examiner(s) must answer the following questions:

Does the Veteran have current chronic diagnoses related to colon polyp removal, hypertension, GERD, Barrett's esophagus, and, if so:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had these diagnoses prior to his entry into active duty in November 2004?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing conditions were not aggravated by his active duty from November 2004 to September 2005 or by his active duty from August 2006 to June 2008 or that any increase in disability was due to the natural progression of the disease?

Any such evidence must be identified with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent probability) that any of the Veteran's diagnoses had their onset in active service or are otherwise attributable to some incident of his active service?

The examiners are to be provided a list of the Veteran's dates of active duty in assisting with this inquiry.

The examiners are to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If any of the claims remain denied,  provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


